Order unanimously reversed on the law, indictment reinstated and matter remitted to Onondaga County Court for further proceedings on the indictment. Memorandum: The People appeal from an order dismissing the indictment on speedy trial grounds (CPL 30.30 [1] [a]). We conclude that County Court erred in failing to exclude the time period consumed by the People’s pre-indictment motion for an order directing defendant to appear in a lineup (CPL 30.30 [4] [a]). The People’s application for pre-indictment discovery constituted another "proceeding] concerning the defendant” within the meaning of CPL 30.30 (4) (a). The short delay for scheduling and conducting the line-up in the presence of defendant’s counsel was reasonable, and County Court should have excluded the entire 10 days. By adding that 10-day period to other delays that County Court properly found to be excludable, the total period of delay chargeable to the People was 183 days. Thus, the People announced readiness within the statutory six-month period (see, CPL 30.30 [1] [a]), which, in this case, consisted of 184 days (see, People v Cortes, 80 NY2d 201, 207-*1054208, n 3; People v Jones, 105 AD2d 179, 188, affd 66 NY2d 529, 540). (Appeal from Order of Onondaga County Court, Elliott, J.—Dismiss Indictment.) Present—Pine, J. P., Balio, Lawton, Doerr and Boehm, JJ.